DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-8 and 11-20 are rejected while claims 9 and 10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 9/29/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “regular surface” in claims 1, 15, and 20 is a relative term which renders the claim indefinite. The term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, a “regular” surface is indefinite because there is no clear distinction between something that is and is not a “regular surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plattsmier et al. (U.S. Patent No. 10,267,440) in view of Hasegawa et al. (U.S. Patent No. 9,869,410) and Tajika et al. (U.S. Patent No. 9,205,475).
	In regards to claim 1, as best understood, Plattsmier discloses: 
A pipe joint, comprising: 
a first pipe (see annotated fig. 13 below) comprising an end portion (see annotated fig. 13) and a first pipe wall thickness (see element “t” in annotated fig. 13); 
a second pipe (see annotated fig. 13) comprising an end portion; 
the end portion of the first pipe being welded to the end portion of the second pipe to form the pipe joint (see annotated fig. 13, where both ends are welded together to form a pipe joint); 
but does not disclose: 
the first pipe comprising an outwardly-extending, buckle-inducing deformation that is spaced apart from the pipe joint; 
wherein a crest height of the deformation is 50% to 500% of the first pipe wall thickness; and 
wherein a contour of the buckle-inducing deformation is curved from a crest of the buckle-inducing deformation to a “regular” exterior surface of the first pipe.
In regards to the buckle-inducing deformation, Hasegawa discloses:
A steel pipe comprising: 
at least one outwardly-extending, buckle-inducing deformation (3, figs. 6-7) that is spaced apart (see fig. 7, where there are multiple deformations spaced apart from each other); 
wherein a crest height of the deformation is 800% to 1625% of the first pipe wall thickness (see col. 3, lines 45-46); and 
wherein a contour of the buckle-inducing deformation is curved from a crest of the buckle-inducing deformation to a flat exterior surface of the first pipe (see fig. 6),
but does not disclose: 
wherein a crest height of the deformation is 50% to 500% of the first pipe wall thickness.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first pipe of Plattsmier with the provision of at least one buckle-inducing deformation of Hasegawa to provide the benefit of absorbs bending compression deformation and axial compression deformation, as taught by Hasegawa (see abstract of Hasegawa). 
In regards to the crest height, while Hasegawa does not expressly disclose “a crest height of the deformation is 50% to 500% of the first pipe wall thickness”, the “crest height” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters because Hasegawa discloses that “An optimum shape of each of the buckling pattern portions 3 is determined by carrying out FEM (Finite Element Method) analyses in consideration of outer diameter D.sub.o, pipe thickness T, crest height h, buckling wavelength L.sub.n, material (an elastic modulus), the fault displacement, ground conditions, and the like.” (see col. 3, lines 52-57), and “Optimum crest height h is selected so that a relationship between the reaction force in the axial compression direction and the axis displacement obtained by the FEM analyses using crest height h as a variable” (see col. 4, lines 4-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use a crest height of the deformation is 50% to 500% of the first pipe wall thickness of Plattsmier in view of Hasegawa because Hasegawa discloses that it is known to use routine experimentation for determining the crest height and the “crest height” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable because using FEM analysis is generally used for routine experimentation in the art. See MPEP 2144.05(II)(A).
In regards to outwardly-extending, buckle-inducing deformation that is spaced apart from the pipe joint,  Tajika discloses a similar welded pipe (considered as 2 in Fig. 4) comprising deformations (see Fig. 4, where multiple deformations are axially spaced from flat portion) that are axially spaced from the pipe joint by 400mm (approx. 15.748 inches; see Col. 11, Lines 19-24) via a flat portion (2a, fig. 4) to ensure deformation performance (see col. 8, lines 3-46),
wherein the relationship between the length of the flat portion and deformation performance was used via FEM (see col. 8, lines 28-35; similarly, to Hasegawa).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first pipe of Plattsmier in view of Hasegawa with the provision of a flat portion such that there is an axial space of 15.748-inches or more from the welded end portion of the first pipe to the deformation of the first pipe to provide a deformation performance equivalent to that of a steel pipe without any weld, as taught by Tajika (see Col. 11, lines 7-11). 



    PNG
    media_image1.png
    696
    595
    media_image1.png
    Greyscale


	In regards to claim 2, Plattsmier in view of Hasegawa and Tajika further discloses:

The pipe joint according to claim 1, wherein the deformation comprises an annular bulge (see fig. 6 of Hasegawa, where there is an annular bulge) formed in an exterior surface of the first pipe and 
an annular recess (see fig. 6 of Hasegawa, where there is an annular recess) formed in an interior surface of the first pipe at the location of the annular bulge (see fig. 6).

In regards to claims 3, Plattsmier in view of Hasegawa and Tajika further discloses:
The pipe joint according to claims 1, wherein: 
the first pipe has a longitudinal axis (see fig. 13 of Plattsmier); 
the deformation is axially spaced from the pipe joint by 2 inches to 36 inches along the first pipe (see Col. 11, Lines 19-24 of Tajika where the deformation is spaced approx. 15.748 inches). 

In regards to claim 4, Plattsmier in view of Hasegawa and Tajika further discloses:
The pipe joint according to claim 1, wherein the crest height of the deformation is from 50% to 300% of the first pipe wall thickness (see above, where the limitation of 50% to 500% is met and therefore 50% to 300% is also met).

In regards to claims 5, Plattsmier in view of Hasegawa and Tajika further discloses:
The pipe joint according to claim 1, wherein: 
the end portion of the first pipe is configured as a pipe spigot (see annotated fig. 13); 
the second pipe comprises a main body having a first diameter (see annotated fig. 13, where the second pipe inherently has a diameter), and 
the end portion of the second pipe is configured as a pipe bell (see annotated fig. 13) comprising a second diameter greater than the first diameter (see annotated fig. 13, where the spigot is inserted into the bell); and 
the pipe spigot is inserted into the pipe bell and welded to the pipe bell (see annotated fig. 13, where there are two welds).

In regards to claim 6, Plattsmier in view of Hasegawa and Tajika further discloses:
The pipe joint according to claim 5, wherein the crest height is from 80% to 100% of the first pipe wall thickness (see above, where the limitation of 50% to 500% is met and therefore 80% to 100% is also met).

In regards to claims 7 and 19, Plattsmier in view of Hasegawa and Tajika further discloses:
The pipe joint and system of claims 5 and 18, respectfully, 
but does not explicitly disclose the pipe wall thickness is 0.135 inch and the crest height of the deformation is 80% to 90% of the pipe wall thickness; 
or the pipe wall thickness is 0.25 inch and the crest height of the deformation is 70% to 80% of the pipe wall thickness.
In regards to the pipe wall thickness, while Plattsmier in view of Hasegawa does not expressly disclose “the pipe wall thickness is 0.135 inch and the crest height of the deformation is 80% to 90% of the pipe wall thickness, or the pipe wall thickness is 0.25 inch and the crest height of the deformation is 70% to 80% of the pipe wall thickness”, the “pipe wall thickness” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters because Hasegawa discloses that “An optimum shape of each of the buckling pattern portions 3 is determined by carrying out FEM (Finite Element Method) analyses in consideration of outer diameter D.sub.o, pipe thickness T, crest height h, buckling wavelength L.sub.n, material (an elastic modulus), the fault displacement, ground conditions, and the like.” (see col. 3, lines 52-57), and “Optimum pipe thickness T is selected so that a relationship between the reaction force in the axial compression direction and the axis displacement obtained by the FEM analyses” (see col. 4, lines 14-17). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hong to have the “the pipe wall thickness is 0.135 inch and the crest height of the deformation is 80% to 90% of the pipe wall thickness, or the pipe wall thickness is 0.25 inch and the crest height of the deformation is 70% to 80% of the pipe wall thickness”, as the “crest height” and “pipe wall thickness” may be optimized to the desired operational parameters through the use of routine experimentation because Hasegawa discloses that there is a known relationship between the crest height and the pipe wall thickness to optimize the functionality of the device (see abstract of Hasegawa; see col. 4, lines 14-17 where routine experimentation was used to find the pipe wall thickness). A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable because it is well known to optimize known parameters such as the pipe wall thickness based on their intended use. See MPEP 2144.05(II)(A).

In regards to claim 8, Plattsmier in view of Hasegawa and Tajika discloses:
The pipe joint according to claim 5, but does not explicitly disclose wherein a crest of the deformation does not extend beyond a height of an exterior surface of the second pipe.
However, while Hong does not expressly disclose “wherein a crest of the deformation does not extend beyond a height of an exterior surface of the second pipe”, the “crest height” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters because Hasegawa discloses that “An optimum shape of each of the buckling pattern portions 3 is determined by carrying out FEM (Finite Element Method) analyses in consideration of outer diameter D.sub.o, pipe thickness T, crest height h, buckling wavelength L.sub.n, material (an elastic modulus), the fault displacement, ground conditions, and the like.” (see col. 3, lines 52-57), and “Optimum crest height h is selected so that a relationship between the reaction force in the axial compression direction and the axis displacement obtained by the FEM analyses using crest height h as a variable” (see col. 4, lines 4-8). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Hong to have the “wherein a crest of the deformation does not extend beyond a height of an exterior surface of the second pipe”, as the “crest height” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 11, Plattsmier in view of Hasegawa and Tajika further discloses:
The pipe joint according to claim 1, wherein the deformation of the first pipe is one of a plurality of buckle-inducing deformations formed in the first pipe (see fig. 7 of Hasegawa, where multiple deformations are provided) and spaced apart from each other along a longitudinal axis of the first pipe (see fig. 7, where all of the deformations are spaced apart from each other).

	In regards to claim 12, Plattsmier in view of Hasegawa and Tajika further discloses:
A method, comprising welding the first pipe to the second pipe to form the pipe joint of claim 1 (see fig. 13 of Plattsmier).

In regards to claim 13, Plattsmier in view of Hasegawa and Tajika discloses:
The pipe joint according to claim 1, wherein the deformation is formed by: 
positioning the first pipe over a plurality of dies of an expander apparatus, the first pipe being at ambient temperature, each of the plurality of dies comprising a flange and a curved rod member coupled to a radially outward surface of the flange; and moving the dies radially outwardly from a central axis of the expander apparatus such that the rod members of the dies are pressed into an interior surface of the first pipe to form the deformation in the first pipe (see fig. 6 of Hasegawa, where the structure of the deformation appears it would be the same as the present invention).
It is noted that “The pipe joint according to claim 1, wherein the deformation is formed by” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	In regards to claim 14, Plattsmier in view of Hasegawa and Tajika further discloses:
The pipe joint according to claim 1, wherein the deformation is formed by: positioning the first pipe between a first die and a second die of a grooving machine, the first pipe being at ambient temperature, the first die comprising a groove and the second die comprising a forming member; pressing the first pipe between the first die and the second die; and rotating the first pipe such that the forming member forms the deformation in the first pipe (see fig. 6 of Hasegawa, where the structure of the deformation appears it would be the same as the present invention).
It is noted that “The pipe joint according to claim 1, wherein the deformation is formed by” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

In regards to claim 15, as best understood, Plattsmier discloses: 
A system, comprising: 
a first pipe (see annotated fig. 13 below) comprising an end portion (see annotated fig. 13) and a first pipe wall thickness (see element “t” in annotated fig. 13); 
a second pipe (see annotated fig. 13) comprising an end portion configured to be joined to the first pipe; 
the end portion of the first pipe being welded to the end portion of the second pipe to form the pipe joint (see annotated fig. 13, where both ends are welded together to form a pipe joint); 
but does not disclose: 
wherein the first pipe comprises an outwardly-extending, buckle-inducing deformation that is spaced apart from the end portion of the first pipe, 
such that the deformation is offset from the weld between the first pipe and the second pipe; and 
wherein a crest height of the deformation is 50% to 500% or less of the first pipe wall thickness; and 
wherein a contour of the buckle-inducing deformation is curved from a crest of the buckle-inducing deformation to a regular exterior surface of the first pipe.
In regards to the buckle-inducing deformation, Hasegawa discloses:
A steel pipe comprising: 
at least one outwardly-extending, buckle-inducing deformation (3, figs. 6-7) that is spaced apart (see fig. 7, where there are multiple deformations spaced apart from each other); 
wherein a crest height of the deformation is 800% to 1625% of the first pipe wall thickness (see col. 3, lines 45-46); and 
wherein a contour of the buckle-inducing deformation is curved from a crest of the buckle-inducing deformation to a flat exterior surface of the first pipe (see fig. 6),
but does not disclose: 
wherein a crest height of the deformation is 50% to 500% of the first pipe wall thickness, and 
the deformation is between the first pipe and the second pipe.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first pipe of Plattsmier with the provision of at least one buckle-inducing deformation of Hasegawa to provide the benefit of absorbs bending compression deformation and axial compression deformation, as taught by Hasegawa (see abstract of Hasegawa). 
In regards to the crest height and being between the first pipe and the second pipe, while Hasegawa does not expressly disclose “a crest height of the deformation is 50% to 500% of the first pipe wall thickness” and “the deformation between the first pipe and the second pipe”, the “crest height” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters because Hasegawa discloses that “An optimum shape of each of the buckling pattern portions 3 is determined by carrying out FEM (Finite Element Method) analyses in consideration of outer diameter D.sub.o, pipe thickness T, crest height h, buckling wavelength L.sub.n, material (an elastic modulus), the fault displacement, ground conditions, and the like.” (see col. 3, lines 52-57), and “Optimum crest height h is selected so that a relationship between the reaction force in the axial compression direction and the axis displacement obtained by the FEM analyses using crest height h as a variable” (see col. 4, lines 4-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use a crest height of the deformation is 50% to 500% of the first pipe wall thickness of Plattsmier in view of Hasegawa because Hasegawa discloses that it is known to use routine experimentation for determining the crest height and the “crest height” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable because using FEM analysis is generally used for routine experimentation in the art. See MPEP 2144.05(II)(A).
In regards to outwardly-extending, buckle-inducing deformation that is spaced apart from the pipe joint such that the deformation is offset from the weld, Tajika discloses a similar welded pipe (considered as 2 in Fig. 4) comprising deformations (see Fig. 4, where multiple deformations are axially spaced from flat portion) that are axially spaced from the pipe joint by 400mm (approx. 15.748 inches; see Col. 11, Lines 19-24) via a flat portion (2a, fig. 4) to ensure deformation performance (see col. 8, lines 3-46),
wherein the relationship between the length of the flat portion and deformation performance was used via FEM (see col. 8, lines 28-35; similarly, to Hasegawa).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first pipe of Plattsmier in view of Hasegawa with the provision of a flat portion such that there is an axial space of 15.748-inches or more from the welded end portion of the first pipe to the deformation of the first pipe to provide a deformation performance equivalent to that of a steel pipe without any weld, as taught by Tajika (see Col. 11, lines 7-11). 

In regards to claim 16, Plattsmier in view of Hasegawa and Tajika further discloses:
The system of claim 15, wherein the deformation is axially spaced from the pipe joint by 2 inches to 36 inches along the first pipe (see Col. 11, Lines 19-24 of Tajika where the deformation is spaced approx. 15.748 inches). 

In regards to claim 17, Plattsmier in view of Hasegawa and Tajika further discloses:
The system of claim 15, wherein: 
the end portion of the first pipe is configured as a pipe spigot (see annotated fig. 13); 
the second pipe comprises a main body having a first diameter (see annotated fig. 13, where the second pipe inherently has a diameter), and 
the end portion of the second pipe is configured as a pipe bell (see annotated fig. 13) comprising a second diameter greater than the first diameter (see annotated fig. 13, where the spigot is inserted into the bell); and 
the deformation is spaced apart from the pipe spigot (see rejection of claim 15 above, where the deformation would be spaced from the pipe spigot) such that when the pipe spigot of the first pipe is received in the pipe bell of the second pipe, the deformation is offset from the pipe bell of the second pipe (see Table 1 in col. 9 and fig. 14 of Plattsmier, where the overlap “d” is 3 inches; see col. 11, lines 19-24 of Tajika where the deformation is spaced approx. 15.748 inches; therefore, the limitation is met because the deformation length of 15.748 inches taught by Tajika is greater than the 3 inches taught by Plattsmier).

In regards to claim 18, Plattsmier in view of Hasegawa and Tajika discloses:
The system of claim 17, wherein the crest height is from 80% to 100% of the first pipe wall thickness (see above, where the limitation of 50% to 500% is met and therefore 80% to 100% is also met).

	In regards to claim 20, as best understood, Plattsmier discloses:
A pipe joint (see annotated fig. 13 above), comprising: 
a first pipe (see annotated fig. 13) comprising an end portion configured as a pipe spigot  (see annotated fig. 13); 
a second pipe (see annotated fig. 13) comprising an end portion configured as a pipe bell (see annotated fig. 13); 
the pipe spigot being inserted into the pipe bell and welded to the pipe bell to seal the joint between the pipe spigot and the pipe bell (see annotated fig. 13); 
but does not disclose: 
the first pipe comprising an outwardly-extending, buckle-inducing deformation that is spaced apart from the pipe bell of the second pipe; and 
wherein a contour of the buckle-inducing deformation is curved from a crest of the buckle-inducing deformation to a “regular” exterior surface of the first pipe.
In regards to the buckle-inducing deformation, Hasegawa discloses:
A steel pipe comprising: 
at least one outwardly-extending, buckle-inducing deformation (3, figs. 6-7) that is spaced apart (see fig. 7, where there are multiple deformations spaced apart from each other); 
wherein a crest height of the deformation is 800% to 1625% of the first pipe wall thickness (see col. 3, lines 45-46); and 
wherein a contour of the buckle-inducing deformation is curved from a crest of the buckle-inducing deformation to a flat exterior surface of the first pipe (see fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first pipe of Plattsmier with the provision of at least one buckle-inducing deformation of Hasegawa to provide the benefit of absorbs bending compression deformation and axial compression deformation, as taught by Hasegawa (see abstract of Hasegawa). 
In regards to outwardly-extending, buckle-inducing deformation that is spaced apart from the pipe joint, Tajika discloses a similar welded pipe (considered as 2 in Fig. 4) comprising deformations (see Fig. 4, where multiple deformations are axially spaced from flat portion) that are axially spaced from the pipe joint by 400mm (approx. 15.748 inches; see Col. 11, Lines 19-24) via a flat portion (2a, fig. 4) to ensure deformation performance (see col. 8, lines 3-46),
wherein the relationship between the length of the flat portion and deformation performance was used via FEM (see col. 8, lines 28-35; similarly, to Hasegawa).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first pipe of Plattsmier in view of Hasegawa with the provision of a flat portion such that there is an axial space of 15.748-inches or more from the welded end portion of the first pipe to the deformation of the first pipe to provide a deformation performance equivalent to that of a steel pipe without any weld, as taught by Tajika (see Col. 11, lines 7-11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crouch (U.S. Patent No. 1,670,023) discloses a spaced deformation from the end of the pipe.
Sakaya et al. (U.S. Patent No. 4,953,632) discloses different shapes used for corrugations. 
Verta (DE-102004001109) discloses different shapes used for corrugations (see figs. 5-10).
Petersen et al. (U.S. Patent No. 7,334,609) discloses different shapes used for corrugations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679